                   UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ELIZABETH ASHLINE,                       :     CASE NO. 3:18-CV-0434
                                         :
                      Plaintiff          :
                                         :
               v.                        :     (Chief Magistrate Judge Schwab)
                                         :
                                         :
TRI-STATE ENVELOPE                       :
CORPORATION, et al.,                     :
                                         :
                      Defendants         :

                          MEMORANDUM OPINION
                             October 15, 2019


      The plaintiff Elizabeth Ashline (“Ashline”) brings claims against the

defendants Tri-State Envelope Corporation (“Tri-State”), R.P. Mills Associates, Inc.

(“R.P. Mills”), and Michael E. Ashline (“Michael Ashline”). Ashline’s claims are

based on a divorce decree issued by the Schuylkill County Court of Common Pleas.

She brings claims under the Employee Retirement Income Security Act of 1974

(“ERISA”) as well as claims of breach of contract.

      We previously granted R.P. Mills’ motion to dismiss on the basis that the

Schuylkill County divorce decree is not a Qualified Domestic Relations Order

(“QDRO”), as is necessary for Ashline to state a claim for relief under ERISA, and

on the basis that there was no alleged contract between Ashline and R.P. Mills, as is
necessary for Ashline to state a breach-of-contract claim. Currently pending are

motions for summary judgment filed by Michael Ashline and Tri-State.

      Michael Ashline died on July 22, 2018. See doc. 49 (“Suggestion of Death

Upon the Record”). Pursuant to Fed.R.Civ.P. 25(a), if after a party dies, a motion to

substitute the proper party is not filed “within 90 days after the service of a statement

noting the death, the action by or against the decedent must be dismissed.” Here,

the “Suggestion of Death Upon the Record” was filed on July 9, 2019. Doc. 49.

More than 90 days have elapsed since that that suggestion of death was filed and a

motion to substitute the proper party has not been made. Thus, in accordance with

Fed.R.Civ.P. 25(a), the claims against Michael Ashline will be dismissed. And

given that dismissal, the motion for summary judgment purportedly filed on behalf

of Michael Ashline will be dismissed as moot.

      We will also grant Tri-State’s motion for summary judgment because there is

no genuine dispute there is no QDRO, as is necessary for Ashline to pursue a claim

under ERISA.1 Further, there is no genuine dispute that there is no contract


1
   For a discussion of QDROs, and why the Schuylkill County divorce decree is not
a QDRO see our Memorandum Opinion of November 27, 2018. Doc. 39. Ashline
suggests that she yet may be able to obtain a QDRO. And she might. See Files v.
ExxonMobil Pension Plan, 428 F.3d 478, 491 (3d Cir. 2005) (“Nothing in the
statute, or in our precedent, requires that a QDRO be in place prior to the death of a
plan participant when the QDRO that is ultimately obtained by engaging the
statutory process simply seeks to enforce a separate interest in a pension benefit that
                                            2
between Ashline and Tri-State, as is necessary for Ashline to pursue a

breach-of-contract claim against Tri-State.2

      Based on the foregoing, we will dismiss the claims against Michael Ashline

pursuant to Fed.R.Civ.P. 25(a), dismiss as moot Michael Ashline’s motion for

summary judgment, and grant Tri-State’s motion for summary judgment. An

appropriate order follows.



                                          S/Susan E. Schwab
                                          Susan E. Schwab
                                          Chief United States Magistrate Judge




existed before the death of the plan participant.”). But there is no genuine dispute
that, to date, she has not obtained a QDRO. And while Ashline points to a draft
QRDO prepared and signed by her counsel, see doc. 59-2 at 9–15, there is no
evidence that the Schuylkill County Court of Common Pleas entered such an order.
2
   Ashline suggests that the Schuylkill County divorce decree is a contract. Even
assuming for the sake of argument that the divorce decree can be construed as a
judicially approved contract, see Gruber v. PPL Ret. Plan, 520 F. App’x 112, 116
(3d Cir. 2013) (stating that “the interpretation of a judicially-approved contract—the
QDRO” was at issue there), Tri-State was not a party to that contract. And, as we
stated in the Memorandum Opinion of November 28, 2018, “Ashline cannot
sidestep the requirements of ERISA with respect to QDROs by labeling her claim as
a breach-of-contract claim.” Doc. 39 at 14.
                                            3
